Exhibit 10.3

 

THIS SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE IS
SUBJECT TO A SUBORDINATION AGREEMENT OF EVEN DATE
(THE “SUBORDINATION AGREEMENT”) BETWEEN
COLLATERAL AGENT AND THE HOLDER OF SENIOR INDEBTEDNESS

 

SUBORDINATED CONTINGENT SECURED PROMISSORY NOTE

 

$                        

August 20, 2008

 

Rancho Cucamonga, California

 

FOR VALUE RECEIVED, EMRISE Electronics Corporation, a New Jersey corporation
(the “Company”), promises to pay to the order of                             
(“Holder”), or his assigns, the principal sum of up to
                             ($              ), or so much thereof as may be
outstanding pursuant to Section 2.6 of the Stock Purchase Agreement (as
hereinafter defined) and as adjusted pursuant to Section 2.5(b) of the Stock
Purchase Agreement, together with interest as computed below. This Note is one
of the Subordinated Contingent Notes issued pursuant to the Stock Purchase
Agreement dated as of May 23, 2008 (as amended, modified or supplemented, the
“Stock Purchase Agreement”) by and among the Company, Thomas P. M. Couse, Joanne
Couse, Michael Gaffney, Advanced Control Components, Inc. (“ACC”), Charles S.
Brand and Custom Components, Inc. (“CCI”).  Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Stock
Purchase Agreement.

 

The following is a statement of the rights of Holder and the conditions to which
this Note is subject, and to which Holder, by the acceptance of this Note,
agrees:

 


1.             CERTAIN DEFINITIONS.  AS USED IN THIS NOTE, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING DEFINITIONS:


 

“ACC” shall have the meaning set forth in the introductory paragraph of this
Note.

 

“Applicable Interest Rate” shall mean the rate per annum equal to the prime rate
as reported in The Wall Street Journal plus 1%.

 

“CCI” shall have the meaning set forth in the introductory paragraph of this
Note.

 

“Collateral Agent” shall have the meaning set forth in the Security Agreement.

 

“Company” includes EMRISE Electronics Corporation and any Person which shall
succeed to or assume the obligations of the Company under this Note.

 

“Event of Default” shall have the meaning set forth in Section 9.

 

“Guaranty” shall mean the Continuing Guaranty dated as of August 20, 2008
executed by Parent in favor of Holder.

 

--------------------------------------------------------------------------------


 

“Holder” shall mean the Person specified in the introductory paragraph of this
Note or any Person who shall at the time be the registered holder of this Note.

 

“Issuance Date” shall mean August 20, 2008.

 

“Maturity Date” shall mean the date five Business Days after the Payment
Statement for the Second Measurement Period becomes final and binding.

 

“Note” shall mean this Subordinated Contingent Secured Promissory Note.

 

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Company to Holder of every kind and
description (whether or not evidenced by any note or instrument and whether or
not for the payment of money), now existing or hereafter arising under or
pursuant to the terms of this Note and the other Subordinated Contingent Notes,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder
and thereunder.

 

“Parent” shall mean EMRISE Corporation, a Delaware corporation and parent of the
Company.

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

 

“Security Agreement” shall mean the Security Agreement dated as of the date
hereof executed by the Company, ACC, Charles S. Brand, Thomas P. M. Couse,
Joanne Couse and Michael Gaffney.

 

“Senior Indebtedness” shall mean the principal of and unpaid interest on all
indebtedness of Parent or any Subsidiary regardless of whether incurred on,
before or after the date of this Note (i) for money borrowed from any bank,
savings and loan or other financial institution (including without limitation
money borrowed from GVEC Resource IV Inc. and its participants, successors and
assigns), and is evidenced by notes, bonds, debentures or other written
obligations in an amount not to exceed (a) during the Restricted Period, Thirty
Million Dollars ($30,000,000) (as defined in the Stock Purchase Agreement), and
(b) after the Pay Down Date, an amount equal to the difference of the maximum
Senior Indebtedness during the Restricted Period minus Three Million Dollars
($3,000,000); and (ii) any renewals or extensions of any indebtedness described
in (i) above; provided, however, that the term shall not include (w) any lease
financing arrangement involving Parent or any Subsidiary, (x) trade debt of
Parent or any Subsidiary, (y) indebtedness which by the terms of the instrument
creating or evidencing it is subordinated to or on a parity with this Note, and
(z) money borrowed from Noel C. McDermott, as Trustee of the Noel C. McDermott
Revocable Living Trust dated December 18, 1995, or Warren P. Yost and Gail A.
Yost, as Co-Trustees Under Declaration of Trust dated March 9, 1988 relating to
the purchase by Parent of all of the capital stock of Larus Corporation.

 

“Stock Purchase Agreement” shall have the meaning set forth in the introductory
paragraph of this Note.

 

2

--------------------------------------------------------------------------------


 

“Subordinated Contingent Notes” shall have the meaning set forth in the Stock
Purchase Agreement.

 

“Subsidiary” shall mean any Person (i) the shares of stock, membership
interests, partnership interests or other forms of equity of which having
ordinary voting power to elect a majority of the directors, managers or
partners, as the case may be, of that Person are owned, directly or indirectly,
by Parent or a Subsidiary of Parent or (ii) which is controlled, directly or
indirectly, by Parent or any Subsidiary of Parent.

 

“Transfer” shall have the meaning set forth in Section 8.2(a).

 


2.             PRINCIPAL BALANCE.


 


2.1                                 INITIAL PRINCIPAL BALANCE.  THE INITIAL
PRINCIPAL BALANCE (THE “INITIAL PRINCIPAL BALANCE”) OF THIS NOTE SHALL BE AN
AMOUNT UP TO [             ], AS DETERMINED IN ACCORDANCE WITH THE TERMS OF
SECTIONS 2.6(D) AND (E) OF THE STOCK PURCHASE AGREEMENT.  REGARDLESS OF THE DATE
OF DETERMINATION OF THE INITIAL PRINCIPAL BALANCE, INTEREST SHALL ACCRUE ON THE
INITIAL PRINCIPAL BALANCE FROM AND AFTER THE ISSUANCE DATE (I.E., INTEREST ON
THE INITIAL PRINCIPAL BALANCE WILL BE COMPUTED RETROACTIVELY TO THE ISSUANCE
DATE AFTER DETERMINATION OF THE INITIAL PRINCIPAL BALANCE IN ACCORDANCE WITH THE
TERMS OF SECTION 2.6 OF THE STOCK PURCHASE AGREEMENT).


 


2.2                                 ADJUSTMENT OF PRINCIPAL BALANCE.  THE
INITIAL PRINCIPAL BALANCE SHALL BE INCREASED OR DECREASED IN ACCORDANCE WITH THE
TERMS OF SECTION 2.5(B) OF THE STOCK PURCHASE AGREEMENT.


 


2.3                                 FIRST MEASUREMENT PERIOD PRINCIPAL BALANCE. 
SOLELY FOR THE PURPOSE OF CALCULATING THE INTEREST ONLY PAYMENTS TO BE MADE BY
THE COMPANY PURSUANT TO SECTION 3.2, THE “FIRST MEASUREMENT PERIOD PRINCIPAL
BALANCE” SHALL EQUAL THE INITIAL PRINCIPAL BALANCE AS DETERMINED PURSUANT TO
SECTION 2.6(D) OF THE STOCK PURCHASE AGREEMENT AS INCREASED OR DECREASED IN
ACCORDANCE WITH THE TERMS OF SECTION 2.5(B) OF THE STOCK PURCHASE AGREEMENT. 
NOTHING IN THIS SECTION 2.3 SHALL ALTER OR MODIFY THE TERMS OF SECTION 2.1.


 


3.             PAYMENTS OF PRINCIPAL AND INTEREST. BEGINNING ON THE ISSUANCE
DATE, THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE SHALL BEAR INTEREST AT THE
APPLICABLE INTEREST RATE.  INTEREST SHALL BE DETERMINED AND CALCULATED ON THE
FIRST DAY OF EACH QUARTER DURING THE TERM HEREOF.  SUBJECT TO SECTION 2.6(I) OF
THE STOCK PURCHASE AGREEMENT WITH RESPECT TO ACCELERATION OF PAYMENT OF THE
PRINCIPAL AND INTEREST OF THIS NOTE, PAYMENTS OF PRINCIPAL AND INTEREST SHALL BE
PAYABLE IN CASH AS FOLLOWS:


 


3.1                                 THE COMPANY SHALL MAKE NO PRINCIPAL OR
INTEREST PAYMENTS DURING THE PERIOD COMMENCING ON THE ISSUANCE DATE AND ENDING
ON THE FIRST ANNIVERSARY OF THE ISSUANCE DATE.  DURING SUCH PERIOD, INTEREST
WILL ACCRUE ON A QUARTERLY BASIS PURSUANT TO THE TERMS OF THIS SECTION 3.


 


3.2                                 COMMENCING ON THE DATE THE PAYMENT STATEMENT
FOR THE FIRST MEASUREMENT PERIOD BECOMES FINAL AND BINDING, AND CONTINUING TO
THE MATURITY DATE, THE

 

3

--------------------------------------------------------------------------------



 


COMPANY SHALL MAKE QUARTERLY PAYMENTS OF INTEREST ON THE FIRST MEASUREMENT
PERIOD INITIAL PRINCIPAL BALANCE DURING EACH QUARTER.


 


3.3                                 THE PRINCIPAL AMOUNT, AS DETERMINED PURSUANT
TO SECTION 2, TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, OF THIS NOTE SHALL
BE DUE AND PAYABLE ON THE MATURITY DATE OR AT SUCH EARLIER TIME AS PROVIDED
HEREIN.


 


4.             PAYMENT ON NON-BUSINESS DAYS. WHENEVER ANY PAYMENT TO BE MADE
SHALL BE DUE ON A SATURDAY, SUNDAY OR A PUBLIC HOLIDAY UNDER THE LAWS OF THE
STATE OF CALIFORNIA, SUCH PAYMENT MAY BE DUE ON THE NEXT SUCCEEDING BUSINESS DAY
AND SUCH NEXT SUCCEEDING DAY SHALL BE INCLUDED IN THE CALCULATION OF THE AMOUNT
OF ACCRUED INTEREST PAYABLE ON SUCH DATE.


 


5.             PREPAYMENT.  UPON FIVE (5) DAYS PRIOR WRITTEN NOTICE TO HOLDER,
THE COMPANY MAY PREPAY THIS NOTE IN WHOLE OR IN PART; PROVIDED, HOWEVER, THAT:
(I) ANY PREPAYMENT OF THIS NOTE MAY ONLY BE MADE IN CONNECTION WITH THE
PREPAYMENT OF ALL SUBORDINATED CONTINGENT NOTES ISSUED UNDER THE STOCK PURCHASE
AGREEMENT ON A PRO RATA BASIS, BASED ON THE RESPECTIVE AGGREGATE OUTSTANDING
PRINCIPAL AMOUNTS OF EACH SUCH SUBORDINATED CONTINGENT NOTE, AND (II) ANY SUCH
PREPAYMENT WILL BE APPLIED FIRST TO THE PAYMENT OF EXPENSES DUE UNDER THIS NOTE,
SECOND TO INTEREST ACCRUED ON THIS NOTE AND THIRD, IF THE AMOUNT OF PREPAYMENT
EXCEEDS THE AMOUNT OF ALL SUCH EXPENSES AND ACCRUED INTEREST, TO THE PAYMENT OF
PRINCIPAL OF THIS NOTE.


 


6.             SECURITY.  THE OBLIGATIONS OF THE COMPANY UNDER THIS NOTE ARE
SECURED BY THE SECURITY AGREEMENT.


 


7.             GUARANTY.  THE OBLIGATIONS DUE UNDER THIS NOTE ARE GUARANTEED BY
A CONTINUING GUARANTY DATED AS OF THE DATE HEREOF AND EXECUTED BY PARENT IN
FAVOR OF HOLDER AND THE COLLATERAL AGENT.


 


8.             CERTAIN COVENANTS.


 


8.1                                 AFFIRMATIVE COVENANTS.  PROMPTLY UPON THE
OCCURRENCE THEREOF, THE COMPANY SHALL FURNISH TO HOLDER A WRITTEN NOTICE OF THE
OCCURRENCE OF ANY EVENT OF DEFAULT HEREUNDER OR ANY EVENT OF DEFAULT WITH
RESPECT TO ANY SENIOR INDEBTEDNESS OR ANY EVENT WHICH WITH NOTICE OR LAPSE OF
TIME WOULD CONSTITUTE AN EVENT OF DEFAULT OR ANY EVENT OF DEFAULT WITH RESPECT
TO ANY SENIOR INDEBTEDNESS.


 


8.2                                 NEGATIVE COVENANTS. WHILE ANY AMOUNT IS
OUTSTANDING UNDER THIS NOTE, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COLLATERAL
AGENT AND THE HOLDER OF THE SENIOR INDEBTEDNESS:


 


(A)                                  ASSET DISPOSITIONS.  THE COMPANY SHALL NOT
SELL, LEASE, TRANSFER, LICENSE OR OTHERWISE DISPOSE OF (COLLECTIVELY, A
“TRANSFER”) ANY OF THE ASSETS OR PROPERTY OF ACC, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED; PROVIDED, HOWEVER, THAT THE COMPANY MAY MAKE ANY TRANSFERS OF THE
ASSETS OR PROPERTY OF ACC IN THE ORDINARY COURSE OF ITS BUSINESS (I) CONSISTING
OF THE SALE OF INVENTORY, AND (II) CONSISTING OF SALES OF EQUIPMENT OR OTHER
ASSETS THAT ARE WORN-OUT, NO LONGER NEEDED FOR THE BUSINESS OF ACC OR OBSOLETE.

 

4

--------------------------------------------------------------------------------



 


(B)                                 MERGERS AND ACQUISITIONS.  THE COMPANY SHALL
NOT CONSOLIDATE WITH OR MERGE INTO ACC ANY OTHER PERSON OR PERMIT ANY OTHER
PERSON TO MERGE INTO ACC; PROVIDED, HOWEVER, THAT THE COMPANY MAY CONSOLIDATE OR
MERGE ACC WITH CCI.


 


9.             EVENTS OF DEFAULT.  THE OCCURRENCE OF ANY OF THE FOLLOWING SHALL
CONSTITUTE AN “EVENT OF DEFAULT” UNDER THIS NOTE:


 


9.1                                 FAILURE TO PAY.  THE COMPANY SHALL FAIL TO
PAY (I) WHEN DUE ANY PRINCIPAL PAYMENT ON THE DUE DATE HEREUNDER OR (II) ANY
INTEREST OR OTHER PAYMENT REQUIRED UNDER THE TERMS OF THIS NOTE ON THE DATE DUE
AND SUCH PAYMENT SHALL NOT HAVE BEEN MADE WITHIN TWENTY (20) DAYS OF THE
COMPANY’S RECEIPT OF HOLDER’S WRITTEN NOTICE TO THE COMPANY OF SUCH FAILURE TO
PAY.


 


9.2                                 BREACHES OF OTHER COVENANTS.  THE COMPANY OR
PARENT SHALL FAIL TO OBSERVE OR PERFORM ANY OTHER COVENANT, OBLIGATION,
CONDITION OR AGREEMENT CONTAINED IN THIS NOTE, THE STOCK PURCHASE AGREEMENT, THE
OTHER SUBORDINATED CONTINGENT NOTES, OR ANY OTHER OF THE RELATED AGREEMENTS AND
SUCH FAILURE SHALL CONTINUE FOR TWENTY (20) DAYS AFTER THE COMPANY’S RECEIPT OF
HOLDER’S WRITTEN NOTICE TO THE COMPANY OF SUCH BREACH.


 


9.3                                 REPRESENTATIONS AND WARRANTIES.  ANY
REPRESENTATION, WARRANTY, CERTIFICATE, OR OTHER STATEMENT (FINANCIAL OR
OTHERWISE) MADE OR FURNISHED BY OR ON BEHALF OF THE COMPANY TO HOLDER IN WRITING
IN CONNECTION WITH THIS NOTE SHALL BE FALSE, INCORRECT, INCOMPLETE OR MISLEADING
IN ANY MATERIAL RESPECT WHEN MADE OR FURNISHED.


 


9.4                                 OTHER PAYMENT OBLIGATIONS.  THE COMPANY
SHALL BE IN DEFAULT UNDER THE TERMS OF ANY SENIOR INDEBTEDNESS; PROVIDED,
HOWEVER, THAT IF THE COMPANY IS ABLE TO CURE ITS DEFAULT THEREUNDER AND DOES, IN
FACT, CURE SUCH DEFAULT PURSUANT TO THE TERMS AND CONDITIONS CONTAINED
THEREUNDER, THEN SUCH EVENT SHALL NOT BE CONSIDERED AN EVENT OF DEFAULT
HEREUNDER.


 


9.5                                 VOLUNTARY BANKRUPTCY OR INSOLVENCY
PROCEEDINGS.  THE COMPANY SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A
RECEIVER, TRUSTEE, LIQUIDATOR OR CUSTODIAN OF ITSELF OR OF ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY, (II) BE UNABLE, OR ADMIT IN WRITING ITS INABILITY, TO PAY
ITS DEBTS GENERALLY AS THEY MATURE, (III) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS OR ANY OF ITS CREDITORS, (IV) BE DISSOLVED OR LIQUIDATED,
(V) BECOME INSOLVENT (AS SUCH TERM MAY BE DEFINED OR INTERPRETED UNDER ANY
APPLICABLE STATUTE), (VI) COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR CONSENT TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION OF
ITS PROPERTY BY ANY OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING
COMMENCED AGAINST IT, OR (VII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY
OF THE FOREGOING.


 


9.6                                 INVOLUNTARY BANKRUPTCY OR INSOLVENCY
PROCEEDINGS.  PROCEEDINGS FOR THE APPOINTMENT OF A RECEIVER, TRUSTEE, LIQUIDATOR
OR CUSTODIAN OF THE COMPANY OR OF ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, OR
AN INVOLUNTARY CASE OR OTHER PROCEEDINGS SEEKING LIQUIDATION, REORGANIZATION OR
OTHER RELIEF WITH RESPECT TO THE COMPANY OR ITS DEBTS UNDER ANY BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT SHALL BE COMMENCED
AND AN ORDER FOR RELIEF ENTERED OR SUCH PROCEEDING SHALL NOT BE DISMISSED OR
DISCHARGED WITHIN SIXTY (60) DAYS OF COMMENCEMENT.

 

5

--------------------------------------------------------------------------------



 


10.           RIGHTS OF HOLDER UPON DEFAULT.  UPON THE OCCURRENCE OR EXISTENCE
OF ANY EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT REFERRED TO IN SECTIONS
9.5 AND 9.6) AND AT ANY TIME THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF
DEFAULT, HOLDER MAY DECLARE ALL OUTSTANDING OBLIGATIONS PAYABLE BY THE COMPANY
HEREUNDER TO BE IMMEDIATELY DUE AND PAYABLE WITHOUT PRESENTMENT, DEMAND, PROTEST
OR ANY OTHER NOTICE OF ANY KIND, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED.  UPON
THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF DEFAULT DESCRIBED IN SECTIONS 9.5
AND 9.6, IMMEDIATELY AND WITHOUT NOTICE, ALL OUTSTANDING OBLIGATIONS PAYABLE BY
THE COMPANY HEREUNDER SHALL AUTOMATICALLY BECOME IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR ANY OTHER NOTICE OF ANY KIND, ALL OF
WHICH ARE HEREBY EXPRESSLY WAIVED.  IN ADDITION TO THE FOREGOING REMEDIES, UPON
THE OCCURRENCE OR EXISTENCE OF ANY EVENT OF DEFAULT, HOLDER MAY EXERCISE ANY
OTHER RIGHT POWER OR REMEDY PERMITTED BY LAW, EITHER BY SUIT IN EQUITY OR BY
ACTION AT LAW, OR BOTH.


 


11.           SUBORDINATION.  THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS HEREBY
EXPRESSLY SUBORDINATED, TO THE EXTENT AND IN THE MANNER HEREINAFTER SET FORTH,
IN RIGHT OF PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL OF THE COMPANY’S SENIOR
INDEBTEDNESS.


 


11.1                           INSOLVENCY PROCEEDINGS.  IF THERE SHALL OCCUR ANY
RECEIVERSHIP, INSOLVENCY, ASSIGNMENT FOR THE BENEFIT OF CREDITORS, BANKRUPTCY,
REORGANIZATION, OR ARRANGEMENTS WITH CREDITORS (WHETHER OR NOT PURSUANT TO
BANKRUPTCY OR OTHER INSOLVENCY LAWS), DISSOLUTION, LIQUIDATION, OR ANY OTHER
MARSHALING OF THE ASSETS AND LIABILITIES OF THE COMPANY, (I) NO AMOUNT SHALL BE
PAID BY THE COMPANY IN RESPECT OF THE PRINCIPAL OF, INTEREST ON OR OTHER AMOUNTS
DUE WITH RESPECT TO THIS NOTE AT THE TIME OUTSTANDING, UNLESS AND UNTIL THE
PRINCIPAL OF AND INTEREST ON THE SENIOR INDEBTEDNESS THEN OUTSTANDING SHALL BE
PAID IN FULL, AND (II) NO CLAIM OR PROOF OF CLAIM SHALL BE FILED WITH THE
COMPANY BY OR ON BEHALF OF HOLDER WHICH SHALL ASSERT ANY RIGHT TO RECEIVE ANY
PAYMENTS IN RESPECT OF THE PRINCIPAL OF AND INTEREST ON THIS NOTE EXCEPT SUBJECT
TO THE PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ON ALL OF THE SENIOR
INDEBTEDNESS THEN OUTSTANDING.


 


11.2                           DEFAULT ON SENIOR INDEBTEDNESS.  IF THERE SHALL
OCCUR AN EVENT OF DEFAULT WITH RESPECT TO ANY SENIOR INDEBTEDNESS, AS DEFINED
THEREIN, OR IN THE INSTRUMENT UNDER WHICH IT IS OUTSTANDING, PERMITTING THE
HOLDER TO ACCELERATE THE MATURITY THEREOF, THEN, UNLESS AND UNTIL SUCH EVENT OF
DEFAULT SHALL HAVE BEEN CURED OR WAIVED OR SHALL HAVE CEASED TO EXIST, OR ALL
SENIOR INDEBTEDNESS SHALL HAVE BEEN PAID IN FULL, NO PAYMENT SHALL BE MADE IN
RESPECT OF THE PRINCIPAL OF OR INTEREST ON THIS NOTE.


 


11.3                           FURTHER ASSURANCES.  BY ACCEPTANCE OF THIS NOTE,
HOLDER AGREES TO EXECUTE AND DELIVER CUSTOMARY FORMS OF SUBORDINATION AGREEMENT
OR INTERCREDITOR AGREEMENT REASONABLY REQUESTED FROM TIME TO TIME BY HOLDERS OF
SENIOR INDEBTEDNESS, AND AS A CONDITION TO HOLDER’S RIGHTS HEREUNDER, THE
COMPANY MAY REQUIRE THAT HOLDER EXECUTE SUCH FORMS OF SUBORDINATION AGREEMENT OR
INTERCREDITOR AGREEMENT; PROVIDED, HOWEVER, THAT SUCH FORMS SHALL BE
SUBSTANTIALLY SIMILAR TO THE FORM OF SUBORDINATION AGREEMENT AND INTERCREDITOR
AGREEMENT ENTERED INTO CONTEMPORANEOUSLY WITH THE ISSUANCE AND DELIVERY OF THIS
NOTE AND SHALL NOT IMPOSE ON HOLDER TERMS LESS FAVORABLE OR MATERIALLY DIFFERENT
THAN THOSE PROVIDED HEREIN OR THEREIN.


 


11.4                           OTHER INDEBTEDNESS.  NO INDEBTEDNESS WHICH DOES
NOT CONSTITUTE SENIOR INDEBTEDNESS SHALL BE SENIOR IN ANY RESPECT TO THE
INDEBTEDNESS REPRESENTED BY THIS NOTE.

 

6

--------------------------------------------------------------------------------



 


11.5                           SUBROGATION.  SUBJECT TO THE PAYMENT IN FULL OF
ALL SENIOR INDEBTEDNESS, HOLDER SHALL BE SUBROGATED TO THE RIGHTS OF THE HOLDERS
OF SUCH SENIOR INDEBTEDNESS (TO THE EXTENT OF THE PAYMENTS OR DISTRIBUTIONS MADE
TO THE HOLDERS OF SUCH SENIOR INDEBTEDNESS PURSUANT TO THE PROVISIONS OF THIS
SECTION 11) TO RECEIVE PAYMENTS AND DISTRIBUTIONS OF ASSETS OF THE COMPANY
APPLICABLE TO THE SENIOR INDEBTEDNESS.  NO SUCH PAYMENTS OR DISTRIBUTIONS
APPLICABLE TO THE SENIOR INDEBTEDNESS SHALL, AS BETWEEN THE COMPANY AND ITS
CREDITORS, OTHER THAN THE HOLDERS OF SENIOR INDEBTEDNESS AND HOLDER, BE DEEMED
TO BE A PAYMENT BY THE COMPANY TO OR ON ACCOUNT OF THIS NOTE; AND FOR PURPOSES
OF SUCH SUBROGATION, NO PAYMENTS OR DISTRIBUTIONS TO THE HOLDERS OF SENIOR
INDEBTEDNESS TO WHICH HOLDER WOULD BE ENTITLED EXCEPT FOR THE PROVISIONS OF THIS
SECTION 11 SHALL, AS BETWEEN THE COMPANY AND ITS CREDITORS, OTHER THAN THE
HOLDERS OF SENIOR INDEBTEDNESS AND HOLDER, BE DEEMED TO BE A PAYMENT BY THE
COMPANY TO OR ON ACCOUNT OF THE SENIOR INDEBTEDNESS.


 


11.6                           NO IMPAIRMENT.  SUBJECT TO THE RIGHTS, IF ANY, OF
THE HOLDERS OF SENIOR INDEBTEDNESS UNDER THIS SECTION 11 TO RECEIVE CASH,
SECURITIES OR OTHER PROPERTIES OTHERWISE PAYABLE OR DELIVERABLE TO HOLDER,
NOTHING CONTAINED IN THIS SECTION 11 SHALL IMPAIR, AS BETWEEN THE COMPANY AND
HOLDER, THE OBLIGATION OF THE COMPANY, SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, TO PAY TO HOLDER THE PRINCIPAL HEREOF AND INTEREST HEREON AS AND WHEN
THE SAME BECOME DUE AND PAYABLE, OR SHALL PREVENT HOLDER, UPON DEFAULT
HEREUNDER, FROM EXERCISING ALL RIGHTS, POWERS AND REMEDIES OTHERWISE PROVIDED
HEREIN OR BY APPLICABLE LAW.


 


11.7                           LIEN SUBORDINATION.  ANY LIEN OF HOLDER, WHETHER
NOW OR HEREAFTER EXISTING IN CONNECTION WITH THE AMOUNTS DUE UNDER THIS NOTE, ON
ANY ASSETS OR PROPERTY OF THE COMPANY OR ANY SUBSIDIARY OR ANY PROCEEDS OR
REVENUES THEREFROM WHICH HOLDER MAY HAVE AT ANY TIME AS SECURITY FOR ANY AMOUNTS
DUE AND OBLIGATIONS UNDER THIS NOTE SHALL BE SUBORDINATE TO ALL LIENS NOW OR
HEREAFTER GRANTED TO A HOLDER OF SENIOR INDEBTEDNESS BY THE COMPANY OR BY LAW,
NOTWITHSTANDING THE DATE, ORDER OR METHOD OF ATTACHMENT OR PERFECTION OF ANY
SUCH LIEN OR THE PROVISIONS OF ANY APPLICABLE LAW.


 


11.8                           RELIANCE OF HOLDERS OF SENIOR INDEBTEDNESS. 
HOLDER, BY ITS ACCEPTANCE HEREOF, SHALL BE DEEMED TO ACKNOWLEDGE AND AGREE THAT
THE FOREGOING SUBORDINATION PROVISIONS ARE, AND ARE INTENDED TO BE, AN
INDUCEMENT TO AND A CONSIDERATION OF EACH HOLDER OF SENIOR INDEBTEDNESS, WHETHER
SUCH SENIOR INDEBTEDNESS WAS CREATED OR ACQUIRED BEFORE OR AFTER THE CREATION OF
THE INDEBTEDNESS EVIDENCED BY THIS NOTE, AND EACH SUCH HOLDER OF SENIOR
INDEBTEDNESS SHALL BE DEEMED CONCLUSIVELY TO HAVE RELIED ON SUCH SUBORDINATION
PROVISIONS IN ACQUIRING AND HOLDING, OR IN CONTINUING TO HOLD, SUCH SENIOR
INDEBTEDNESS.


 


12.           SUCCESSORS AND ASSIGNS.  SUBJECT TO THE RESTRICTIONS ON TRANSFER
DESCRIBED IN SECTION 14, THE RIGHTS AND OBLIGATIONS OF THE COMPANY AND HOLDER OF
THIS NOTE SHALL BE BINDING UPON AND BENEFIT THE SUCCESSORS, ASSIGNS, HEIRS,
ADMINISTRATORS AND TRANSFEREES OF THE PARTIES.


 


13.           WAIVER AND AMENDMENT.  ANY PROVISION OF THIS NOTE MAY BE AMENDED,
WAIVED OR MODIFIED UPON THE WRITTEN CONSENT OF THE COMPANY AND THE HOLDER.


 


14.           TRANSFER OF THIS NOTE.  WITH RESPECT TO ANY OFFER, SALE OR OTHER
DISPOSITION OF THIS NOTE, HOLDER WILL GIVE WRITTEN NOTICE TO THE COMPANY PRIOR
THERETO, DESCRIBING BRIEFLY THE MANNER THEREOF.

 

7

--------------------------------------------------------------------------------



 


15.                                 ASSIGNMENT BY THE COMPANY.  NEITHER THIS
NOTE NOR ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED,
BY OPERATION OF LAW OR OTHERWISE, IN WHOLE OR IN PART, BY THE COMPANY WITHOUT
THE PRIOR WRITTEN CONSENT OF THE HOLDER.


 


16.                                 NOTICES.  ANY NOTICE, REQUEST OR OTHER
COMMUNICATION REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN DULY GIVEN IF PERSONALLY DELIVERED OR MAILED BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY RECOGNIZED OVERNIGHT COURIER OR
PERSONAL DELIVERY AT THE RESPECTIVE ADDRESSES OF THE PARTIES AS SET FORTH IN THE
STOCK PURCHASE AGREEMENT OR ON THE REGISTER MAINTAINED BY THE COMPANY.  ANY
PARTY HERETO MAY BY NOTICE SO GIVEN CHANGE ITS ADDRESS FOR FUTURE NOTICE
HEREUNDER.  NOTICE SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN GIVEN WHEN
RECEIVED.


 


17.                                 PARI PASSU NOTES.  HOLDER ACKNOWLEDGES AND
AGREES THAT THE PAYMENT OF ALL OR ANY PORTION OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THIS NOTE AND ALL INTEREST HEREON SHALL BE PARI PASSU IN RIGHT OF
PAYMENT AND IN ALL OTHER RESPECTS TO THE OTHER SUBORDINATED CONTINGENT NOTES
ISSUED PURSUANT TO THE STOCK PURCHASE AGREEMENT OR PURSUANT TO THE TERMS OF SUCH
SUBORDINATED CONTINGENT NOTES AS MORE FULLY SET FORTH IN THE INTERCREDITOR
AGREEMENT DATED AS OF AUGUST       , 2008 BY AND AMONG THE COMPANY, ACC AND ALL
HOLDERS OF THE SUBORDINATED CONTINGENT NOTES.


 


18.                                 PAYMENT.  PAYMENT SHALL BE MADE IN LAWFUL
TENDER OF THE UNITED STATES.


 


19.                                 USURY.  IN THE EVENT ANY INTEREST IS PAID ON
THIS NOTE WHICH IS DEEMED TO BE IN EXCESS OF THE THEN LEGAL MAXIMUM RATE, THEN
THAT PORTION OF THE INTEREST PAYMENT REPRESENTING AN AMOUNT IN EXCESS OF THE
THEN LEGAL MAXIMUM RATE SHALL BE DEEMED A PAYMENT OF PRINCIPAL AND APPLIED
AGAINST THE PRINCIPAL OF THIS NOTE.


 


20.                                 EXPENSES; WAIVERS.  IF ACTION IS INSTITUTED
TO COLLECT THIS NOTE, THE NON-PREVAILING PARTY PROMISES TO PAY ALL COSTS AND
EXPENSES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS,
INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH ACTION.  THE COMPANY
HEREBY WAIVES NOTICE OF DEFAULT, PRESENTMENT OR DEMAND FOR PAYMENT, PROTEST OR
NOTICE OF NONPAYMENT OR DISHONOR AND ALL OTHER NOTICES OR DEMANDS RELATIVE TO
THIS INSTRUMENT.


 


21.                                 RIGHT OF SET-OFF.  THE COMPANY SHALL NOT
SET-OFF ANY AMOUNT OF PRINCIPAL OR INTEREST UNDER THIS NOTE EXCEPT TO THE EXTENT
EXPRESSLY PERMITTED BY AND ONLY IN ACCORDANCE WITH THE TERMS OF SECTION 10.8 OF
THE STOCK PURCHASE AGREEMENT.


 


22.                                 GOVERNING LAW.  THIS NOTE AND ALL ACTIONS
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS OF THE STATE OF NEW JERSEY, OR OF ANY OTHER
STATE.


 

[Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the date
first written above.

 

 

EMRISE ELECTRONICS CORPORATION,

 

a New Jersey corporation

 

 

 

By:

/s/ Carmine T. Oliva

 

 

Carmine T. Oliva,

 

 

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------